Citation Nr: 1827951	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for coronary artery disease from November 1, 2012, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Marine Corps from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, November 2011 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the issue on appeal involving coronary artery disease was previously characterized by the RO as a rating reduction.  See November 2011, August 2012 rating decisions; July 2014 statement of the case; December 2015 certification.  The Board disagrees with this characterization and finds that the issue on appeal is more appropriately characterized as a higher initial rating.  In this regard, in an April 2011 rating decision, the RO assigned an initial 100 percent rating under Diagnostic Codes 7006-7017 based on the Veteran having suffered a myocardial infarction in December 2010 and having undergone coronary artery bypass graft surgery in February 2011.  See 38 C.F.R. § 4.104.  Significantly, Diagnostic Code 7006, for myocardial infarction, provides for a 100 percent disability rating for three months following myocardial infarction and Diagnostic Code 7017, for coronary bypass surgery, provides for a 100 percent disability rating for three months following hospital admission for surgery.  Both diagnostic codes provide that following the three-month 100 percent rating, the disability is to be rated based on various other factors including the existence of chronic congestive heart failure, episodes of acute congestive heart failure, METs level, ejection fraction percentage, or evidence of cardiac hypertrophy or dilatation.  See 38 C.F.R. § 4.104.  Significantly, although both diagnostic codes provide for a 100 percent disability rating where there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, the April 2011 rating decision did not assign the 100 percent rating on the basis of the Veteran having met this criteria.  Rather, the 100 percent rating was assigned based on the Veteran having met the criteria for the temporary three-month 100 percent ratings for myocardial infarction and bypass surgery.  Accordingly, even though the RO treated the change in the disability evaluation as a rating reduction by issuing a rating decision explaining the proposed change, providing the Veteran with an opportunity to contest the rating and then implementing the change in a subsequent rating decision, in accordance with 38 C.F.R. § 3.105(e), this does not alter the fact that where a 100 percent rating is assigned under Diagnostic Code 7006 or Diagnostic Code 7017 based on myocardial infarction or coronary bypass surgery, the temporary 100 percent rating terminates by operation of law and the disability is then evaluated based on other factors.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating); 38 C.F.R. § 4.104.  Although the Veteran actually received such rating for nearly two years, this would appear even to represent a greater benefit than the regulation expressly authorizes. 
The Board will not disturb this favorable rating; however, for the reasons described above, the Board finds that the issue on appeal is more appropriately characterized as entitlement to an initial rating in excess of 30 percent for coronary artery disease from November 1, 2012.  Indeed, during the course of the appeal, the Veteran repeatedly offered argument concerning the current severity of his coronary artery disease and the rationale provided by the RO explained why a higher rating of 60 percent was not warranted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In an August 2014 correspondence, the Veteran alleged that his coronary artery disease had rendered him unemployable.  He also requested that VA associate with the claims file records from the VA Medical Center in Miami, Florida and Holy Cross Hospital from February 2012 through the present.

The Board therefore finds that the issue of entitlement to a TDIU has been raised by the evidence of record as part and parcel of the appeal for a higher initial rating for coronary artery disease.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Further, although there are records from the Miami VA Medical Center dated through October 2013, there are none dated after that time.  Nor are there records from Holy Cross Hospital spanning the period identified by the Veteran.  Accordingly, any outstanding VA treatment records should be obtained and the Veteran should be provided an opportunity to submit releases for VA to assist him in obtaining these private treatment records.

Finally, the most recent examination of the Veteran's coronary artery disease took place in May 2011 (which was largely based on an April 2011 stress test).  The Board therefore finds that a new examination should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records to include records from the Miami VA Healthcare System from October 2013 to the present.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment from Holy Cross Hospital.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his coronary artery disease.  The electronic claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to coronary artery disease.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




